Citation Nr: 9934932	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to June 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death.  



REMAND

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 1999).  

Here, the Board observes that there is a question regarding 
the finality of the 1963 decision denying service connection 
for the cause of the veteran's death - specifically, whether 
the appellant received notice of such decision.  

The record also indicates that many of the veteran's service 
medical records, which were originally associated with the 
claims folder in 1964, are now unavailable.  Furthermore, the 
record indicates that additional private medical evidence, 
which might have been in the possession of VA physicians 
prior to the initial January 1964 rating decision, is not 
associated with the claim's folder.  

Specifically, the October 1963 VA final summary report of the 
veteran's death referred to a "transfer summary" from 
Roanoke Memorial Hospital which was not of record.  
Furthermore, a copy of the September 1963 "operative 
report" from Gill Memorial Hospital and a report of 
examination from "Dr. Bell," from which the VA physician 
quoted, was not associated with the claims folder.  

More recently, the appellant has asserted that she has 
submitted new and material evidence regarding the claim for 
service connection of the cause of the veteran's death.  
However, the RO must first address the issue of finality of 
the prior decision.  If the decision is deemed final and it 
is determined that the appellant received notice, it must 
then be determined if the additional evidence submitted is 
new and material, and if so, whether the claim is well-
grounded.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  

When VA is on notice of evidence which may prove to be new 
and material but has not been submitted with the appellant's 
application to reopen, VA has a duty to obtain that evidence.  
See Graves v. Brown, 8 Vet. App. 522, 525 (1996).  

In the event that the appellant's claim is reopened, the RO 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Elkins v. West, 12 Vet. App. 209, 
218-219 (1999) (en banc).  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise an 
applicant of evidence needed to complete their application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the appellant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The RO must 
advise the appellant that she must submit competent medical 
evidence to establish a nexus between the disability which 
caused the veteran's death and a disease or injury which was 
incurred in or aggravated by service.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to notify the appellant of the necessity 
of providing medical evidence, especially 
statements from any doctors who might 
provide competent evidence of a nexus 
between the cause of the veteran's death 
and disease or injury which was incurred 
in or aggravated by service.  The 
appellant should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO also should take appropriate 
steps in order to obtain the veteran's 
service medical records as well as any 
other medical evidence which was of 
record prior to the 1963 rating decision.  
This should specifically include an 
attempt to obtain the October 1963 
"transfer summary," the September 1963 
"operative report," and the report of 
examination from Dr. Bell.  

3.  The RO should review the claims 
folder and determine whether the 
appellant was notified of the 1963 rating 
decision.  If the RO determines that the 
appellant was not notified of the 1963 
rating decision, it should determine 
whether, in light of the medical evidence 
of record, as well as any additional 
evidence the appellant has submitted, the 
claim for service connection of the cause 
of the veteran's death is well grounded.  
Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  If it finds the claim well 
grounded, a determination regarding 
service-connection must be made.  
However, if the RO finds that the 
appellant was notified of the 1963 rating 
decision, it should review all additional 
evidence the appellant has submitted and 
determine whether it is new and material, 
and proceed accordingly.  In doing so, if 
the issue remains denied, the appellant 
and her representative should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


